DETAILED ACTION
This Office Action details reasons for allowance. Claim(s) 18-20 and 22 have been canceled.  Claim(s) 16, 21, 23 and 24 have been amended. Claim(s) 16, 17, 21 and 23-30 are in condition for allowance.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections & Reasons for Allowance
Applicant’s amendment, filed 19 August 2021, with respect to the rejection of claims 16-30 under 35 U.S.C. § 112, first paragraph, for written description, has been fully considered and is persuasive.
Claim 16 has been amended as follows:

    PNG
    media_image1.png
    191
    590
    media_image1.png
    Greyscale

Claim 24 has been amended to require the producing a poly alpha-1,3-glucan ester compound according to claim 16.
The claims as amended more specifically claims the subject matter disclosed and supported in Applicant’s Specification.
The rejection is hereby withdrawn.
Closest Prior Art
	The closest prior art references are US 2014/0187767; US 2014/0187766; and WO 2014/105698. These references all disclose poly-alpha-1,3-glkucan esters and methods of their production, as well as films comprising poly-alpha-1,3-glucan esters. These esters are expressly described as acyl esters, including acetyl, propionyl, and/or butyryl. However, none of these references teach or suggest modifying alpha-1,3-glucan to contain a –CO-Cx-COOH group as instant claimed. 

Conclusion
Accordingly, claims 16, 17, 21 and 23-30 (renumbered 1-11) currently amended are sufficient to place the application in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAHAR A CRAIGO whose telephone number is (571)270-1326.  The examiner can normally be reached on M/W/F: 11:30am-6:30pm, T/R: 11:30am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BAHAR CRAIGO/
Primary Examiner
Art Unit 1623